DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending.

Claim Objections

Claims 1-7, 15-21 objected to because of the following:  
Recited --apparatus-- is non-statutory subject matter -- in claims 1-7, 15-21. This is a provisional objection due to 112(f) interpretation of the claim terms.
Appropriate correction is required.

Specification

The specification of the disclosure is objected to because of the following:
-- missing summary from the specification --
-- rely execution of -- should be -- rely on execution of -- in [0027].
Appropriate correction is required. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1-3, 5, 7, 15-17, 19, 21 are presumed to invoke 35 U.S.C. 112(f) because these claims meet the following three-prong test.
an interface to obtain, an analyzer to determine, a dispatcher to, …, stop in claims 1-3, 5, 7.
means for interfacing, means for analyzing, means for dispatching in claims 15-17, 19, 21

Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 1-3, 5, 7, 15-17, 19, 21 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following terms lack proper antecedent basis:
-- the accelerator -- in claim 1 line 2.

The following claim language is not clearly understood:
Claim 1 line 2 recites “workload node” without clearly reciting what constitutes the workload node. For the purpose of examination, Examiner has interpreted the workload node as a “task”.
Claim 1 lines 4-5 recites “computational building blocks” without clearly reciting what is computational building block. For the purpose of execution, Examiner has interpreted the computational building blocks to be the smallest “execution unit” e.g. CPU.
Claim 1 lines 10-11 recites “ a tile of the first amount of data”. It is unclear what is being referred by a “tile”. For the purpose of execution, Examiner has interpreted the tile of data to be piece/portion of data.
Claim 1 lines 12-15 recites “in response to the tile being transmitted from the first one of the one or more computational building blocks to a buffer”. It is unclear if there is a determination step for determining if the tile is being transmitted from the computational building to a buffer and if the determination is made before or after the determination of early termination. 
Claim 1 line 12-15 recites a “buffer”. It is unclear if the buffer is part of the accelerator, controller, analyzer, dispatcher or computational building block.
Claim 3 line 2 recites “ credit manager”. It is unclear what constitutes the credit manager and credit for the accelerator.
Claim 4 recites “tile of first amount of data is associated with associated with a second amount of data”. It is unclear if the same tile is associated with two different amount of data at the same time or at different time different amount of data is associated with the tile.
Claim 5 recites “interface is to determine whether the tile has been transmitted to the buffer”, while claim 1 recites “interface to obtain a workload from accelerator”. It is unclear interface is between the controller and computational building blocks or between two computational building blocks.

Claims 8, 15 and 22 recite elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-2, 8-9 and 15-16 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.
Step 1: 
Claims 1 and 15 recites an apparatus without any hardware, which doesn’t fall within one of the four statutory subject matter. Claim 8 recites non-transitory computer readable storage medium, which falls within the “manufacture” category of 35 U.S.C. § 101. Claim 22 recites a method, which falls within the “process” category of 35 U.S.C. § 101 eligible subject matter. Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.
		Step 2A, Prong One
			Independent claim 1 recites the following steps:
[i]	an interface to obtain a workload node from a controller of the accelerator, the workload node associated with a first amount of data, the workload node to be executed at a first one of the one or more computational building blocks; 
[ii]	an analyzer to: determine whether the workload node is a candidate for early termination; and in response to determining that the workload node is a candidate for early termination, set a flag associated with a tile of the first amount of data; and 
[iii]	a dispatcher to, in response to the tile being transmitted from the first one of the one or more computational building blocks to a buffer, stop execution of the workload node at the first one of the one or more computational building blocks.

The overall process described by steps [ii]-[iii] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” Memorandum, 84 Fed. Reg, 52. Thus steps [ii]-[iii] recite the abstract concept of [m]ental processes.” Id.

For example, in step [ii], “determine whether the workload node is a candidate for early termination; and in response to determining that the workload node is a candidate for early termination, set a flag associated with a tile of the first amount of data.” i.e. step [ii] is associated with determining if workload is candidate of early termination (i.e. an observation, evaluation, judgment).  Step [ii] also recites “in response to determining that the workload node is a candidate for early termination” and evaluation (i.e. an observation, evaluation, judgment and opinion).  Similarly, in step [iii], claim recites “in response to the tile being transmitted from the first one of the one or more computational building blocks to a buffer” i.e. step [iii] is associated with determining if the tile being transmitted from the first one of the one or more computational building blocks to buffer, which resembles the idea of observation, evaluation, judgement and opinion. 

Thus claim 1 recites a judicial exception of mental process category. Claims 8, 15 and 22 also recites judicial exception of mental process for the same rational since these claim elements recites similar claim elements.
		
Step 2A, Prong Two
Because claims 1, 8, 15 and 22 recite a judicial exception, Analysis determines if the claims recites additional elements that integrate the judicial exception into practical application.
In addition to the limitations of claim 1 discussed above that recites the abstract concepts, 	Claim 1 further recites “an interface to obtain a workload node from a controller of the accelerator”, “the workload node associated with a first amount of data”, “the workload node to be executed at a first one of the one or more computational building blocks”; “an analyzer to set a flag associated with a tile of the first amount of data”; and “a dispatcher to stop execution of the workload node at the first one of the one or more computational building blocks”. In addition, Claim 8 recites a “non-transitory computer readable storage medium comprising instructions, processor; claim 15 recites an apparatus comprising various means for carrying out different limitations; and claim 22 recites a method.
The Specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea. For example, “an interface ([0138]) to obtain a workload node from a controller of the accelerator” is simply an interface for receiving workload; “the workload node to be executed at a first one of the one or more computational building blocks” is reciting execution tasks; “an analyzer ([0138]) to set a flag associated with a tile of the first amount of data” is reciting a generic computing component setting a flag, which is a method routinely performed by ordinary computer; “a dispatcher ([0138]) to stop execution of the workload node at the first one of the one or more computational building blocks” is stopping execution of the task by a computer; according to the broadest reasonable interpretation of the additional claim elements. As such, these additional claim elements do not alone or in combination recite any improvement and/or inventive concept and therefore do not integrate the abstract idea into practical application. A “non-transitory computer readable storage medium comprising instructions”, “processor”, “an apparatus comprising various means for carrying out different acts recited in the respective claims”, according to the specification ([0138]), do not provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea. 
Step 2B
Because claims 1, 8, 15 and 22 are directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 

The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.
Regarding the “non-transitory computer readable storage medium comprising instructions”, “processor”, “an apparatus comprising various means for carrying out different acts recited in the respective claims”, (See spec. [0138]), the conventional or generalized function terms by which the computer component are described reasonably indicate that Specification discloses conventional component, and describes the component in a manner that indicates that these elements are sufficient well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). Further, the Specification does not provide additional details that would distinguish the recited components from generic implementation in the combination. These, these limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Further, the Specification doesn’t provide additional details that would distinguish the additional limitations as recited in the step [i] of the claim from a generic implementation of the abstract idea. For example, “an interface ([0138]) to obtain a workload node from a controller of the accelerator” is simply an interface for receiving workload; “the workload node to be executed at a first one of the one or more computational building blocks” is reciting execution tasks; “an analyzer ([0138]) to set a flag associated with a tile of the first amount of data” is reciting a generic computing component setting a flag, which is a method routinely performed by ordinary computer; “a dispatcher ([0138]) to stop execution of the workload node at the first one of the one or more computational building blocks”; and at best these claim limitations are insignificant extra solution activity and/or providing a technological environment for the abstract concept recited in the claim. For example, it has been recognized by court that receiving, processing, and storing data as well as receiving or transmitting data over a network are a well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement); see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014)(“That a computer receives and sends the information over a network -- with no further specification -- is not even arguably inventive.”). 
Therefore, claims 1, 8, 15 and 22 are not directed to significantly more than a patent ineligible concept.

Dependent claims 2, 9, 16 and 23 recite “the analyzer is to determine whether the workload node is a candidate for early termination based on data dependencies of the workload node”, which further recites an abstract idea because these are combination of observation, evaluation, judgement and opinion.

Dependent claims 3, 10, 17 and 24 recite “interface is to transmit the flag to a credit manager of the accelerator”, which is a generic computing component performing method routinely performed in the field of computing.

Dependent claims 4, 11, 18 and 25 recite “the tile of the first amount of data is associated with a second amount of data in the workload node that is different than the first amount of data”, which provides nothing more than different amount of data and is neither inventive nor significantly more. 
Dependent claims 5, 12, and 19 recite “the interface is to determine whether the tile has been transmitted to the buffer”, which further recites an abstract idea of mental process because these claim elements describes a combination of observation, evaluation, judgement and opinion, according to the broadest reasonable interpretation of the claims.
Dependent claims 6, 13, and 20 recite “wherein early termination corresponds to stopping execution of the workload node after a second amount of data has been processed at the first one of the one or more computational building blocks, the second amount of data different than the first amount of data”, which further recites an abstract idea of mental process because these claim elements describes a combination of observation, evaluation, judgement and opinion, according to the broadest reasonable interpretation of the claim. This claim may overcome the abstract idea rejections if amended to recite “second amount of data is less than the first amount of data” as an improvement (please check support in the specification before amending the claims).
Dependent claims 7, 14, and 21 recite “determine whether credits received from a credit manager of the accelerator include the flag; and in response to the credits including the flag, set the flag”, which further recites an abstract idea of mental process because these claim elements describes a combination of observation, evaluation, judgement and opinion, according to the broadest reasonable interpretation of the claim.




.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muff et al. (US 2009/0228690 A1, hereafter Muff)  in view of Banavalikar et al. (US 2014/0269274 A1, hereafter Banavalikar).

As per claim 1, Muff teaches the invention substantially as claimed including an apparatus comprising: 
an interface to obtain a workload node from a controller of the accelerator ([0074] program code instruction stream, instruction fed by microcode or sequencer logic 210 [0047] host interface processor, provides, interface, between the NOC and host computer 10 provide data processing services to other IP blocks on the NOC e.g. receiving/ dispatching among IP blocks of the NOC data processing requests from the host computers [0035] [0042]), the workload node associated with a first amount of data ([0072] data stored in register file 206 based upon the instructions issued by issue logic [0042] message carrying data and instructions for processing the data [0034] data processing tasks), the workload node to be executed at a first one of the one or more computational building blocks ([0042]  data and instructions for processing data among IP building blocks [0048] IP blocks, programmable microcomputers, building blocks for data processing within a NOC fig. 2 multi-stage execution pipeline 208); 
an analyzer to: 
determine whether the workload node is a candidate for early termination ([0014] detection of early exit condition [0071] when an early exit condition has been detected); and 
in response to determining that the workload node is a candidate for early termination ([0014] detection of early exit condition [0071] when an early exit condition has been detected), set a flag associated with a tile of the first amount of data ([0014] disable the write back to the register file, disable the stall of the instruction [0093] early exit condition/signal is detected/asserted ); and 
a dispatcher to, in response to the tile being transmitted from the first one of the one or more computational building blocks to a buffer ([0078] subsequent instructions, effectively null operations [0042] memory  communication controller, provide data communication between IP block and memory [0047] receiving and dispatching among the IP blocks of the NOC data processing request from host computer [0049] memory communication instructions, transmit, memory communication instructions, through routers of the NOC to another communication controller of another IP block for execution of that instructions [0013] disabling read after write dependency stalls of newer instructions), stop execution of the workload node at the first one of the one or more computational building blocks ([0014] execution of the iterative refinement algorithm is completed [0031] early exist condition is reached,  algorithm terminated). 

	Muff doesn’t specifically teach analyzer.
	
Banavalikar, however, teaches analyzer ([0074] controller, logic, adapted to analyze and configure).

	It would have been obvious to one of ordinary skills in the art before the claimed invention was made to combine the teachings of Muff with the teachings of Banavalikar of controller adapted to analyze to improve efficiency and allow analyzer to the method of Muff as in the instant invention.


As per claim 2, Muff teaches wherein the analyzer is to determine whether the workload node is a candidate for early termination based on data dependencies of the workload node ([0078] fig. 7 dependency logic for implementing early exit). 

As per claim 3, Muff teaches wherein the interface is to transmit the flag to a credit manager of the accelerator ([0031] disabling their write enable signals to a register array [0046] conduct signal between the NOC and the off-chip memory [0047] conduct signal between the NOC and the host computer ).  
Banavalikar teaches remaining claim elements of a credit manager ([0097] credit manager).


As per claim 4, Muff teaches wherein the tile of the first amount of data is associated with a second amount of data in the workload node that is different than the first amount of data ([0055] message transmit working data, multiple data for single program processing among IP blocks [0072] data stored in register file based upon the instructions, target data back to the register files).  
As per claim 5, Muff teaches wherein the interface is to determine whether the tile has been transmitted to the buffer ([0047] interface processor, receiving/dispatching among the IP blocks of the NOC data processing request [0044] NOC, on-chip memories). 
 As per claim 6, Muff teaches wherein early termination corresponds to stopping execution of the workload node after a second amount of data has been processed at the first one of the one or more computational building blocks ([0071] early exit condition, detected, disable write back to the register instructions, subsequent instructions able to flow through multi-stage execution pipeline without delay in order to comply with dependency requirements), the second amount of data different than the first amount of data ([0055] message transmit working data, multiple data for single program processing among IP blocks [0072] data stored in register file based upon the instructions, target data back to the register files). 
As per claim 7, Muff teaches determine whether credits received from a credit manager of the accelerator include the flag; and 
in response to the credits including the flag, set the flag ([0014] disable the write back to the register file, disable the stall of the instruction [0093] early exit signal is asserted ).
Banavalikar teaches remaining claim elements of determine whether credits received from a credit manager of the accelerator include the flag ([0125] credit available field, credits, available, 12 bits in lengths); and 
in response to the credits including the flag, set the flag ([0129] receive an amount of flow credits [0133] decrease amount of available flow credit).


Claim 8 recites a non-transitory computer readable storage medium comprising instructions which, when executed, cause at least one processor to perform elements similar to claim 1. Therefore, it is rejected for the same rational.
Claim 9 recites the non-transitory computer readable storage medium to perform elements similar to claim 2. Therefore, it is rejected for the same rational.
Claim 10 recites the non-transitory computer readable storage medium to perform elements similar to claim 3. Therefore, it is rejected for the same rational.
Claim 11 recites the non-transitory computer readable storage medium to perform elements similar to claim 4. Therefore, it is rejected for the same rational.
Claim 12 recites the non-transitory computer readable storage medium to perform elements similar to claim 5. Therefore, it is rejected for the same rational.
Claim 13 recites the non-transitory computer readable storage medium to perform elements similar to claim 6. Therefore, it is rejected for the same rational.
Claim 14 recites the non-transitory computer readable storage medium to perform elements similar to claim 7. Therefore, it is rejected for the same rational.
Claim 15 recites an apparatus comprising elements similar to claim 1. Therefore, it is rejected for the same rational.
Claim 16 recites an apparatus comprising elements similar to claim 2. Therefore, it is rejected for the same rational.
Claim 17 recites an apparatus comprising elements similar to claim 3. Therefore, it is rejected for the same rational.
Claim 18 recites an apparatus comprising elements similar to claim 4. Therefore, it is rejected for the same rational.
Claim 19 recites an apparatus comprising elements similar to claim 5. Therefore, it is rejected for the same rational.
Claim 20 recites an apparatus comprising elements similar to claim 6. Therefore, it is rejected for the same rational.
Claim 21 recites an apparatus comprising elements similar to claim 7. Therefore, it is rejected for the same rational.


Claim 22 recites a method for elements similar to claim 1. Therefore, it is rejected for the same rational.
Claim 23 recites a method for elements similar to claim 2. Therefore, it is rejected for the same rational.
Claim 24 recites a method for elements similar to claim 3. Therefore, it is rejected for the same rational.
Claim 25 recites a method for elements similar to claim 4. Therefore, it is rejected for the same rational.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Papakipos; Matthew N. (US-20080005547-A1) Systems And Methods For Generating Reference Results Using A Parallel-processing Computer System

Venkatesh; Ganesh (US-20210012178-A1)  Systems, Methods, And Devices For Early-Exit From Convolution

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195